Exhibit 10.2

 

FIRST AMENDMENT TO
THIRD AMENDED AND RESTATED
UNDERWRITING AND CONTINUING INDEMNITY AGREEMENT

 

THIS FIRST AMENDMENT TO THIRD AMENDED AND RESTATED UNDERWRITING AND CONTINUING
INDEMNITY AGREEMENT, dated as of September 30, 2004 (the “Amendment”), is
entered into by and among (i) GREAT LAKES DREDGE & DOCK CORPORATION, a Delaware
corporation (“HOLDINGS”), and the SUBSIDIARIES of HOLDINGS signatories hereto
(collectively with HOLDINGS, the “INDEMNITORS”), (ii) TRAVELERS CASUALTY AND
SURETY COMPANY, a Connecticut corporation (as assignee of Reliance Insurance
Company, a Pennsylvania corporation, United Pacific Insurance Company, a
Pennsylvania corporation, Reliance National Insurance Company, a Delaware
corporation, and Reliance Surety Company, a Delaware corporation) (“TCASC”), and
(iii) TRAVELERS CASUALTY AND SURETY COMPANY OF AMERICA, a Connecticut
corporation (“TRAVELERS AMERICA” and together with TCASC, “TRAVELERS”).

 

W I T N E S S E T H:

 

WHEREAS, the INDEMNITORS and TRAVELERS are parties to a certain Third Amended
and Restated Underwriting and Continuing Indemnity Agreement dated as of
December 22, 2003, as amended, supplemented or otherwise modified from time to
time (as amended, supplemented and modified, the “Agreement”);

 

WHEREAS, the INDEMNITORS have requested TRAVELERS to amend the Agreement and the
INTERCREDITOR AGREEMENT;

 

WHEREAS, GLDDC intends to merge (the “GLDDC Merger”) with and into Great Lakes
Dredge & Dock Company, LLC, a Delaware limited liability company and a
wholly-owned subsidiary of HOLDINGS (“Great Lakes LLC”), with Great Lakes LLC
being the entity surviving the GLDDC Merger;

 

WHEREAS, the GLDDC Merger is permitted under the Agreement as long as (a)
HOLDINGS will be in compliance with Sections 6.19 and 6.20 of the Agreement
after giving effect to the GLDDC Merger and (b) each party to the GLDDC Merger
is an INDEMNITOR; and

 

WHEREAS, TRAVELERS is willing to amend the Agreement and the INTERCREDITOR
AGREEMENT as provided herein and, among other things, to confirm the validity of
all outstanding BONDS upon the consummation of the GLDDC Merger, subject to the
terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises, and intending to be legally
bound hereby, the INDEMNITORS and TRAVELERS hereby agree as follows:

 

--------------------------------------------------------------------------------


 

SECTION 1. DEFINED TERMS.

 

Capitalized terms used herein shall, unless otherwise defined herein, have the
meanings provided in the Agreement.

 

SECTION 2. AMENDMENTS TO AGREEMENT.

 

Subject to satisfaction of the conditions set forth in Section 4 of this
Amendment, the Agreement is hereby amended as follows:

 

(a)           Section 1.1 of the Agreement is hereby amended to delete the
definition of “GLDDC” in its entirety and to replace such definition with the
following:

 

“GLDDC” means Great Lakes Dredge & Dock Company, a New Jersey corporation, and,
upon the effectiveness of the GLDDC MERGER, thereafter means Great Lakes Dredge
& Dock Company, LLC, a Delaware limited liability company.”

 

(b)           Section 1.1 of the Agreement is hereby further amended by
inserting the following new definitions in the appropriate alphabetical order:

 

“GLDDC MERGER” means the merger of Great Lakes Dredge & Dock Company, a New
Jersey corporation, with and into Great Lakes Dredge & Dock Company, LLC, a
Delaware limited liability company and the survivor of such merger.

 

“NET WORTH” means, at any date of determination, total stockholder’s equity as
set forth on the most recently available annual consolidated balance sheet of
HOLDINGS and its consolidated SUBSIDIARIES (excluding from the determination
thereof the effects of any non-cash goodwill or other intangible asset
impairment charges resulting from the application of SFAS No. 142).

 

(c)           Section 6.19 of the Agreement is hereby amended by deleting the
reference therein to “$90,000,000” and in its place substituting “$82,500,000”.

 

SECTION 3.  ACKNOWLEDGEMENT WITH RESPECT TO THE GLDDC MERGER.

 

TRAVELERS hereby acknowledges and agrees, for the benefit of GLDDC, Great Lakes
LLC, their respective AFFILIATES and each OBLIGEE, that, upon effectiveness of
the GLDDC Merger, (a) each outstanding BOND shall continue to be valid,
enforceable and in full force and effect and (b) any reference in any BOND to
Great Lakes Dredge & Dock Company shall be deemed to be a reference to Great
Lakes Dredge & Dock Company, LLC (as successor by merger to Great Lakes Dredge &
Dock Company).

 

SECTION 4. CONDITIONS PRECEDENT.

 

This Amendment shall be effective upon receipt by TRAVELERS of the documents
listed below:

 

2

--------------------------------------------------------------------------------


 

(a)           this Amendment duly executed by all parties hereto;

 

(b)           a supplement to the Second Preferred Fleet Mortgage duly executed
by GLDDC in favor of TRAVELERS substantially in the form of Exhibit A attached
hereto; and

 

(c)           the First Amendment to Intercreditor Agreement duly executed by
all parties thereto other than TRAVELERS substantially in the form of Exhibit B
attached hereto.

 

SECTION 5. REPRESENTATIONS AND WARRANTIES.

 

To induce TRAVELERS to enter into this Amendment, the INDEMNITORS represent and
warrant to TRAVELERS as of the date hereof and after giving effect to this
Amendment that:

 

(a)           The representations and warranties contained in Article V of the
Agreement, in Section 4 of each SECURITY AGREEMENT (A/R), in Section 4 of each
SECURITY AGREEMENT (EQUIPMENT), in Section 4 of the PLEDGE AGREEMENT and in
Article I of each of the VESSEL MORTGAGES, are correct in all material respects
on and as of the date hereof as though made on and as of such date except to the
extent stated to relate to an earlier date, in which case such representation
and warranty shall be correct as of such earlier date; and

 

(b)           No EVENT OF DEFAULT has occurred and is continuing.

 

SECTION 6. GENERAL.

 

(a)           As hereby modified, the Agreement shall remain in full force and
effect and is hereby ratified, approved and confirmed in all respects.

 

(b)           This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

 

(c)           This Amendment may be executed in any number of counterparts and
by the different parties on separate counterparts, and each such counterpart
shall be deemed to be an original, but all such counterparts shall together
constitute but one and the same Amendment.

 

(d)           HOLDINGS acknowledges and agrees that any expense incurred by
TRAVELERS in connection herewith and any other documents referenced herein (if
any) and the transactions contemplated hereby, including reasonable legal fees
and out-of- pocket costs and expenses of outside counsel, shall be fully paid or
reimbursed by HOLDINGS.

 

[the remainder of this page intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment is executed by the parties on the day and
date first set forth above.

 

 

GREAT LAKES DREDGE & DOCK
CORPORATION

 

 

 

By:

/s/ Deborah A. Wensel

 

 

 

Name:

Deborah A. Wensel

 

 

Title:

Senior Vice President, Chief Financial
Officer and Treasurer

 

 

 

 

 

GREAT LAKES DREDGE & DOCK COMPANY

 

 

 

 

By:

/s/ Deborah A. Wensel

 

 

 

Name:

Deborah A. Wensel

 

 

Title:

Senior Vice President, Chief Financial
Officer and Treasurer

 

 

 

 

LYDON DREDGING & CONSTRUCTION
COMPANY, LTD.

 

 

 

 

By:

/s/ Deborah A. Wensel

 

 

 

Name:

Deborah A. Wensel

 

 

Title:

Vice President

 

 

 

 

FIFTY-THREE DREDGING CORPORATION

 

 

 

 

By:

/s/ William H. Hanson

 

 

 

Name:

William H. Hanson

 

 

Title:

President

 

 

 

 

DAWSON MARINE SERVICES COMPANY

 

 

 

 

By:

/s/ Deborah A. Wensel

 

 

 

Name:

Deborah A. Wensel

 

 

Title:

Senior Vice President, Chief Financial
Officer and Treasurer

 

 

 

 

GREAT LAKES CARIBBEAN DREDGING, INC.

 

 

 

 

By:

/s/ Deborah A. Wensel

 

 

 

Name:

Deborah A. Wensel

 

 

Title:

Senior Vice President, Chief Financial
Officer and Treasurer

 

[SIGNATURE PAGE TO FIRST AMENDMENT]

 

--------------------------------------------------------------------------------


 

 

NORTH AMERICAN SITE DEVELOPERS, INC.

 

 

 

By:

/s/ Deborah A. Wensel

 

 

 

Name:

Deborah A. Wensel

 

 

Title:

Vice President and Treasurer

 

 

 

 

JDC SOIL MANAGEMENT & DEVELOPMENT
INC.

 

 

 

 

By:

/s/ Deborah A. Wensel

 

 

 

Name:

Deborah A. Wensel

 

 

Title:

Senior Vice President and Chief
Financial Officer

 

 

 

 

GREAT LAKES DREDGE & DOCK COMPANY,
LLC

 

 

 

 

By:

/s/ Deborah A. Wensel

 

 

 

Name:

Deborah A. Wensel

 

 

Title:

Senior Vice President, Chief Financial
Officer and Treasurer

 

 

 

TRAVELERS CASUALTY AND SURETY
COMPANY

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

TRAVELERS CASUALTY AND SURETY
COMPANY OF AMERICA

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

 

NORTH AMERICAN SITE DEVELOPERS, INC.

 

 

 

By:

 

 

 

 

Name:

Deborah A. Wensel

 

 

Title:

Vice President and Treasurer

 

 

 

 

JDC SOIL MANAGEMENT & DEVELOPMENT INC.

 

 

 

 

By:

 

 

 

 

Name:

Deborah A. Wensel

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

GREAT LAKES DREDGE & DOCK COMPANY,
LLC

 

 

 

 

 

By:

 

 

 

 

Name:

Deborah A. Wensel

 

 

Title:

Senior Vice President, Chief Financial
Officer and Treasurer

 

 

 

 

TRAVELERS CASUALTY AND SURETY
COMPANY

 

 

 

 

By:

/s/ Michael Damewood

 

 

 

Name:

Michael Damewood

 

 

 

Title:

ATTORNEY-IN-FACT

 

 

 

 

 

TRAVELERS CASUALTY AND SURETY
COMPANY OF AMERICA

 

 

 

 

 

By:

/s/ Michael Damewood

 

 

 

Name:

Michael Damewood

 

 

 

Title:

ATTORNEY-IN-FACT

 

 

--------------------------------------------------------------------------------